Opinion by
Johnson, J.
At the trial it was stipulated that the facts and issues herein are similar in all material respects to those involved in United States v. Washington State Liquor Control Board (34 C. C. P. A. 118, C. A. D. 352) and that the merchandise, consisting of 10% dozen pairs of cotton gloves from case 2033/2, was not in fact imported. In accordance with stipulation of counsel and following the decision cited, as well as that in United States v. Browne Vintners Co., Inc. (34 C. C. P. A. 112, C. A. D. 351), it was held that duty is not assessable upon 10% pairs of cotton gloves missing from case 2033/2. The protest was sustained to this extent.